DETAILED ACTION

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicants argue that Lee does not teach the previously claimed invention of claim 1 specifically, the limitation wherein each horizontal isolation portion extends in the first direction and is offset from an extension line of the middle isolation trench in the second direction or an opposite direction to the second direction. 
Examiner respectfully disagrees and maintains that Lee teaches the claimed limitation as shown by Fig. 1A, the items SL3 (horizontal isolation portions) are offset from an extension line of the middle isolation trench in the second direction (second direction is horizontal in view of the page). The middle isolation trench Sl2 is a rectangle as shown in the plan view thus extends in both first and second directions and note the claim recites “an extension line” in the second direction thus any vector line in the horizontal (second direction) along the rectangle of SL2 can be an extension line since it is not specified further in the claim. Items SL3 are shifted away from the SL2 in the first direction (vertical direction of the page) and thus any extension line of SL2 in second direction is offset from any horizontal extension line of either of the SL3. For the above reasons the examiner maintains that Lee still teaches the claimed invention and the rejection is made final. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee US Patent No. 9190514 (previously cited).
Regarding claim 1: Lee discloses a three-dimensional (3D) semiconductor memory device (Figs: 1A-2C), comprising: a stack structure disposed on a substrate (20) and comprising a lower stack structure (lower layers such as 28, lower layers 23(LSG)) and an upper stack structure (upper layers 23 such as upper 23(CG), 23(USG)); first and second isolation trenches (SL7) defining the stack structure and extending in a first direction (vertical direction in view of the page), wherein the first and second isolation trenches are spaced apart from each other in a second direction (SL7 are spaced apart in horizontal direction of the page);  a middle isolation trench (Sl2) penetrating the upper stack structure between the first and second isolation trenches and extending in the first direction (refer to Fig. 1a); and a horizontal isolation pattern connected to the middle isolation trench and dividing the upper stack structure in the second direction (Fig. 1a, patterns such as SL3 are connected to middle SL2 and divide the stack in the horizontal direction of the page), wherein the horizontal isolation pattern 
Regarding claim 2: Lee discloses the 3D semiconductor memory device of claim 1, wherein the upper stack structure comprises: a plurality of first upper electrode layers; and (refer to Fig. 1A-2A, upper layers 23 have plural layers a plurality of second upper electrode layers (Fig. 2A, upper layers 23 USG) disposed on the first upper electrode layers, wherein the first upper electrode layers are disposed at the same level (each layer 23 has more than one upper electrode layer that is disposed at the same level), and are separated from each other by the middle isolation trench and the horizontal isolation pattern (each of the upper layers 23 are separated by the SL2 and SL3, see top view 1A and cross sections 2B-2C).
Regarding claim 3. Lee discloses the 3D semiconductor memory device of claim 2, wherein the first upper electrode layers comprise a plurality of first pad protrusions (refer to Fig. 1A, upper electrodes (layer shown in top view directly adjacent the slits (isolation trenches)) have portions which protrude due to the slits formed such as SL4, SL6), and each first pad protrusion protrudes in the second direction (refer to Fig. 1A, protrusions extend in the horizontal direction of the page) or the opposite direction to the second direction toward one of the horizontal isolation portions.
. 

Allowable Subject Matter
Claims 17-19 are allowed. 
Regarding claim 17: applicants amended the claim to include the subject matter from previously objected to claim 20 (see non-final rejection dated 9/27/2021) which was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-10, 12-13, 15-16 are still objected to (see non-final rejection dated 9/27/2021) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829